PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/525,951
Filing Date: 28 Oct 2014
Appellant(s): Brod, Staley



__________________
Benjamin Aaron Adler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/21 and correction filed 1/27/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/14/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1, 5-8, 10, and 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to two methods including a method for treating rheumatoid arthritis with an oral administration of ustekinumab, and a method for decreasing levels of innate inflammatory cytokines, Th1-like cytokines, and increasing levels of Th2-like counter-regulatory cytokines in a human subject comprising oral administration of ustekinumab.  
	Generally, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv 
Further, the claims encompass administration of ustekinumab in an unknown formulation, and upon oral administration, must be capable of altering cytokine levels in humans, which may also be suffering from a wide range of disorders, and/or treating rheumatoid arthritis. Neither the art nor the specification provide a sufficient representative number of antibody formulations for oral administration or a sufficient structure-function correlation to meet the written description requirements. 
	Regarding administration of an antibody formulation, predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column).  In addition, predicting the success of a treatment for autoimmune disease presents challenges beyond initial screening. For example, according to Steinman et al (Nat Med. 2012 Jan 6;18(1):59-65), there are no approved clinical tests that are effective at predicting the therapeutic success or toxicity of treatments for autoimmune diseases (see page 59).  Further Steinman et al teach that a single therapeutic strategy is probably not suitable for all autoimmune diseases or even for individual subsets of patients within one diagnostic category, as there 
	In particular, Applicant does not provide description for an appropriate composition for oral administration of the claimed antibodies in order to achieve "a therapeutically effective amount", and beyond identification of a very broad range of doses which were administered to a single mouse model, using an undescribed composition, no clear guidelines were given to establish the composition or dose necessary to achieve pharmaceutical effect.  Adding another layer of complexity the claimed method is the lack of description for which compositions including the claimed antibodies, can achieve an orally effective dose in many different disorders with varying etiologies. As taught by Reilly et al (Clin. Pharmacokinet. 1997 Apr; 32 (4): 313-323), research has suggested that a fraction of orally administered immunoglobulins may retain neutralizing activity, at least locally in various segments of the gastrointestinal tract, and that there may even be some absorption of these molecules (see page 314). Orally administered proteins and peptides are subject to denaturation at the acidic pH of the stomach as well as degradation by proteases present in the stomach, small intestine and, to a lesser extent, the 
The instant specification has provided an example of oral administration of ustekinumab in mice with EAE, which applicant has described as a model for multiple sclerosis and rheumatoid arthritis.  However, the claims are limited to human subjects, not mice. The mice were administered 1 and 10 mg doses in an undescribed composition, which falls within the range of the instant claims. From this example, it would appear that applicant intends to use the same dose for both a human and a mouse, despite differences in size, physiology, and disorder/condition. Applicant own disclosure states that “the amount of molecules administered will, of course, be dependent on the subject being treated, on the 
Also, in remarks filed 12/28/17, Applicant states “ It was known in the art that a majority of approved antibodies are labeled for systemic administration or subcutaneous administration and that antibodies have not been successfully developed for oral administration, as oral absorption of antibody is limited by presystemic degradation in the gastrointestinal tract and by inefficient diffusion or convection through the gastrointestinal epithelium (Please see Wang et al. Clin Pharmacol Ther. vol 84(5):548-58, 2008, Page 550 first column, first paragraph; Huang et al. Antimicrobial Agents and Chemotherapy, 2012 Vol. 56 (9) page 4576, lines 3-7, both provided previously). Applicant further submits that even at the time of the invention the general knowledge was that despite decades of effort, oral delivery of peptide, protein and antibody drugs remains a major pharmaceutical challenge, with only a handful of products on the market. Proteins and peptides typically have extremely low bioavailability in the range of around 0-2% when taken by mouth. As a result, many projects focusing on oral delivery of peptides and proteins have ended in failure, despite myriad strategies aimed at increasing the bioavailability of drugs, overcoming acid and enzymatic degradation and enhancing the permeability of the gut lining (Renukuntla et al. Int J Pharm. 2013 Apr 15; 447(0): 75-93, Abstract and Shaji et al. Indian J Pharm Sci. 2008 May-Jun; 70(3): page 270, 1st column 2nd paragraph and Conclusion, copies enclosed). A person having ordinary skill in this art would readily recognize the problems associated with oral administration of antibodies and that no success would be expected in using an oral route of administration and that the intravenous and subcutaneous routes are the recommended routes of administration for antibodies.” Given this evidence, one of skill in the art full description of the specific antibody compositions of the instant claims would be required to produce a composition that would provide the oral bioavailability to treat disease or affect systemic cytokines. In light of the unpredictability with regard to formulating said antibodies in a composition that would allow absorption and therapeutic activity upon oral administration, Applicant has not provided adequate description for the instant method of oral administration of the claimed antibodies in humans. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1, 5-8, 10, and 13-15 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov study NCT01645280 (downloaded from https://clinicaltrials.gov/archive/NCT01645280/2012_08_08; updated 8/8/12; provided in previous Office Action) is maintained. 
The instant claims are drawn to a method for treating rheumatoid arthritis in a human subject comprising orally administering to the subject an effective dose of ustekinumab. The ustekinumab can 
Clinical Trial NCT01645280 teaches administration of ustekinumab subcutaneously to patients with rheumatoid arthritis (see page 1). The dose is 90 mg in a solution form, which would meet the limitation of a “liquid form” (see pages 2-3). The administration of ustekinumab would inherently affect the cytokines as claimed, since the antibody itself is structurally identical to the claimed antibody, and the patient population falls within the scope of the claimed invention. MPEP § 2112 states that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). > In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Clinical Trial NCT01645280 does not teach oral administration of ustekinumab, or the exact dose range of the instant claims. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, that oral administration of an agent would be preferable over sub-cutaneous administration. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the 
In addition, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of the dose of ustekinumab that would be effective for a given disorder is within the skill level of the art.  In fact, applicant’s own disclosure states that “Determination of a therapeutically effective amount is well within the capabilities of those skilled in the art.”  Therefore, given that the administration of the agent itself in a reasonably similar dose has been previously described, combined with the statement by applicant that one of skill in the art could readily determine the dose, without specific evidence that the claimed dose range is critical to functioning of the method, the identification of a dose range will not render the subject matter patentable.  

(2) Response to Argument
I. Written Description
A. The specification does not provide adequate written description for an oral formulation of the recited antibody
Oral formulation for a compound means that the compound can be taken by mouth. Upon administration, the compound must be absorbed through the stomach, intestine, or other areas of the gastrointestinal tract. These formulations are typically delivered via tablets, capsules, liquids, or other types of delivery methods. Antibodies are complex protein molecules, and have generally in the past been intravenously administered (see e.g. abstract, Reilly et al (Clin. Pharmacokinet. 1997 Apr; 32 (4): 313-323), provided in rejection above).  Orally administered proteins and peptides are subject to denaturation at the acidic pH of the stomach as well as degradation by proteases present in the stomach, small intestine, and colon (see e.g. Reilly, section 1, page 314, right column). The magnitude of degradation in each section of the gastrointestinal tract depends on conditions and duration of exposure (see e.g. Reilly, section 1, page 314, right column). For orally administered antibodies to treat systemic conditions, like rheumatoid arthritis in the instant claims, they must reach the circulation, and therefore must reach the distal portions of the gastrointestinal tract without undergoing any denaturation or proteolysis which would compromise their activity (see e.g. Reilly, page 316, left column). The normal physiological fate of ingested proteins is degradation to small peptides and amino acids which are subsequently absorbed (see e.g. Reilly, page 318, left column).
Both Applicant’s own evidence and the art generally indicate that formulating antibodies for oral administration and absorption is unpredictable at best. For example, Renukuntla et al. (Int J Pharm. 2013 Apr 15; 447(0): 75-93; provided by Applicant in remarks filed 12/28/17) teach that “[o]ral delivery of peptide and protein drugs faces immense challenge partially due to the gastrointestinal environment. In spite of considerable effort by industrial and academic laboratories, no major breakthrough in the effective oral delivery of polypeptides and proteins has been accomplished” (see e.g. Renukuntla, abstract). Various technologies have been explored to overcome problems associated with oral delivery 
According to MPEP 2163 (II)(A)(3)(a)(i), whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Importantly, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. In the instant case, Applicant has not shown possession of the recited oral formulations. Applicant has not provided the structural features necessary for the recited oral formulation to accomplish the required therapeutic effects, or in other words, the components necessary to make the oral formulation sufficiently stable to avoid degradation in the gastrointestinal tract and capable of absorption to a level that would be therapeutically effective. Further, Applicant has not provided a representative number of species for these formulations. There is 
Further, if the oral formulations are not described, the method is necessarily not described.  The method requires “treating rheumatoid arthritis” using a “therapeutically effective amount of ustekinumab” (see claim 1). This means that the oral formulation must survive the gastrointestinal system and be absorbed in sufficient amounts to make the antibody available systemically. As indicated above and in Applicant’s arguments below, formulating an antibody to accomplish these two tasks is highly unpredictable, and requires more than simply directing one of skill in the art to simply use known ingredients to formulate the therapeutic. Without knowing which formulations would provide the necessary therapeutically effective amount of ustekinumab, one of skill cannot immediately envisage the steps the method, and therefore the method is not adequately described. 

B. The single provided embodiment in mice for an oral formulation is not sufficient to adequately describe the encompassed genus of oral formulations for human administration
Applicant supplied a single example of gavaging mice with ustekinumab that was purchased from Janssen Biotech. Prescription STELARA has a describe formulation that is provided on the FDA prescribing guidelines. It is noted that the specification does not actually state that the STELARA formulation was used, only that ustekinumab antibody was purchased from the company. Therefore, Applicant is merely stating that the formulation is the same without providing Affidavit, Declaration, or other evidence that the prescription STELARA is the same as the formulation used in the instant examples. 

Further, even if dosing levels for humans could be established on a routine basis using known methods, this does not substitute for adequately describing the oral formulations necessary to accomplish the claimed method. While there may generally be models for identifying dosing of pharmaceutical compounds, the issue is that Applicant is administering one of many different agents, which as indicated above, have an unpredictable ability to be therapeutically effective when some compounds does not address whether they could reasonably identify dosing and formulation composition for the recited genus of compounds without adequate description by Applicant. Applicant has argued on the record that formulating this particular compound would be unpredictable, and even provided references to prove this point. This is an antibody formulation, and as indicated by the references in Applicant’s own arguments, oral formulations of antibodies have not generally been successful. According to MPEP 2163, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. As provided above, the composition is unpredictable, therefore more evidence is required to show possession. This includes establishing dosing for an agent for which evidence exists showing that identifying an orally administered therapeutic formulation, and the corresponding dosing required for treatment, would not be conventional for one of skill in the art. 


 
C. Applicant has specifically pointed to the unpredictability of oral formulations for antibody therapeutics
Applicant has argued on two separate occasions that formulating antibodies for oral delivery is unpredictable.  For example, in arguments filed 11/11/16, Applicant stated that “the skilled person could not predict with any reasonable expectation of success that oral interleukin 12 and 23 antibody (ustekinumab) would be successful”. Additionally, in remarks filed 12/28/17, Applicant states “ It was A person having ordinary skill in this art would readily recognize the problems associated with oral administration of antibodies and that no success would be expected in using an oral route of administration and that the intravenous and subcutaneous routes are the recommended routes of administration for antibodies.” Given the evidence submitted as part of Applicant’s own arguments, one of skill in the art would conclude that full description of the specific antibody formulations for oral administration, as recited by the instant claims, would be required to produce a composition that would provide the oral bioavailability to treat disease or affect systemic cytokines. In light of the unpredictability with regard to formulating said antibodies in a composition that would allow absorption and therapeutic activity upon oral administration, Applicant orally administering the claimed antibodies in humans as required by the claims.

II. Obviousness
A. There is a clear rationale to support the obviousness of oral administration for ustekinumab to treat rheumatoid arthritis
Applicant’s argument that it is an error to use common sense when formulating ustekinumab for oral administration is incorrect. The teaching, suggestion, and motivation test is not required to establish obviousness.  The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. As the Federal Circuit has explained: “At the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], the Court explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. See MPEP 2141; Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009). The rejection in the Final Office Action provides a reasoned explanation of the motivations to modify the method of the Clinical Trial reference to use an oral formulation, which meets the requirements for establishing obviousness. 
The Examiner has explained that the agent of the Clinical Trial reference is identical to the agent of the instant claims. It is self-evident that administration of an agent orally reduces pain and likelihood 

B. The analysis for obviousness is focused on the references provided, not alternative inhibitors that are not encompassed by the instant claims. 


C. The effects on cytokines and other signaling molecules is inherent upon administration of ustekinumab to rheumatoid arthritis patients
Applicant argues that affecting cytokines is not a previously recognized feature of the administration of the ustekinumab antibody to a subject, and therefore administration for this purpose would not be obvious to one of skill in the art. However, the administration of an anti-IL-12/IL-23 antibody such as ustekinumab would inherently affect the cytokines as claimed, since the antibody itself 
Administration of ustekinumab is known in human subjects with autoimmune disease such as rheumatoid arthritis as indicated by the Clinical Trial reference.  The effects of ustekinumab as a result of administration occur whether or not said effects are recognized by Applicant. For example, the administration of ustekinumab to a patient with an autoimmune disorder such as rheumatoid arthritis has the same effect whether or not one of skill in the art immediately understood that the effects were due to increasing and/or decreasing specific cytokines.  It appears that Applicant believes that upon administration of the agent, a person could choose whether or not the cytokines are affected. This is simply impossible. There is no way to separate systemic administration of a therapeutic agent from the effects that are caused by the administration, which in this case include changes in cytokine levels. Either administration of ustekinumab causes the changes in cytokine levels or it doesn’t. As stated in MPEP 2145, mere recognition of latent properties in the prior art does not render nonobvious an 
Regarding Applicant’s suggestion that there is no disclosure to suggest to a person of ordinary skill in the art to check the cytokine level to determine whether the increased or decreased after oral administration of ustekinumab, Applicant incorrectly characterizes the language of the claims. The claims do not require a step of measuring any cytokine level, or any other protein. They require only that the cytokines are decreasing or increasing. This effect on the cytokines would inherently result from administration of ustekinumab, therefore the requirements of the claim are met, whether or not the levels were measured. 

D. Applicant has directly contradicted its own statements regarding obviousness of the claimed method
The issue in this application is that Applicant’s arguments directly contradict one another. On one hand, Applicant suggests that no further written description is needed for an oral composition because, as stated paragraph [0042] of the published application, “A person having ordinary skill in this area would be able to prepare satisfactory composition of an anti-interleukin 12/23 antibody and readily determine appropriate dosages for the condition to be treated.” This statement indicates that it would be routine and conventional for one of skill in the art to treat autoimmune conditions by administering oral formulations of antibodies like ustekinumab. On the other hand, Applicant’s arguments on several occasions have made statements such as “A person having ordinary skill in this art would readily recognize the problems associated with oral administration of antibodies and that no success would be expected in using an oral route of administration and that the intravenous and subcutaneous routes are 
Applicant is also contradictory when arguing that there is no reasonable expectation of success for orally administering antibodies such as ustekinumab.  Applicant provides references Wang and Huang to support this conclusion.  However, this is in direct contrast with statements within Applicant’s own specification.  For example, instant paragraph [0031] states (emphasis added by the Examiner):
“[0031] A pharmaceutical composition of the present invention comprising an anti-interleukin 12/23 antibody may also comprise different types of carriers depending on whether it is to be administered in solid, liquid or aerosol form, and whether it need to be sterile. The present invention can be administered intranasally, intravitreally, intravaginally, intrarectally, topically, mucosally, intraocularally, orally, topically, locally, via inhalation (e.g. aerosol inhalation), via a lavage, in cremes, in lipid compositions (e.g., liposomes), or by other method or any combination of the forgoing as would be known to one of ordinary skill in the art (see, for example, Remington's Pharmaceutical Sciences, 18th Ed. Mack Printing Company, 1990, incorporated herein by reference).”
Further, paragraph [0044] states: “A person having ordinary skill in this art would be able to prepare satisfactory composition of an anti-interleukin 12/23 antibody and readily determine appropriate dosages for the condition to be treated.”
Further, applicant’s own arguments on 12/28/17 on page 16 state that “Applicant's specification discloses that a person having ordinary skill in this art would be able to prepare satisfactory Thus, the determination of an effective amount and route of administration of ustekinumab (or any pharmaceutical compound), as well as duration of treatment with said pharmaceutical compound, is well within the capabilities of a person having ordinary skill in the art.”
Applicant’s arguments regarding description and enablement of the invention, as well as the disclosure in the specification as filed, directly contradict Applicant’s position regarding obviousness of determining dosage, formulation, and route of administration. Either one of ordinary skill in the art could formulate and administer the compositions orally, or not.  It is not possible for the formulation and oral administration to be apparent to one of skill in the art and yet not obvious, particularly given the clear motivation for oral administration given above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/30/21

                                                                                                                                                                                                        




Conferees:
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645     


                                                                                                                                                                                                   /VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                

                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.